Beck, P. J.
The plaintiff in error, a corporation, filed its equitable petition against the defendant, based upon the provisions of section 5965 of the Civil Code, which relates to the setting aside of judgments and the grounds upon which they may be set aside in a court of equity for fraud, accident, or mistake, or the acts of the adverse party unmixed with the negligence or fault of the complainant. The prayers were that the judgment in question be set aside and the defendant be enjoined from proceeding to enforce the execution. At the hearing, after evidence was submitted by both parties, the court refused an injunction. The allegations in the petition as to fraud upon the part of the attorney for the plaintiff in the execution sought to be set aside were vague and confused, and the evidence submitted at the hearing upon this issue was conflicting, and also insufficient to require the court to hold that the plaintiff in error was so free from negligence as to give a court of equity jurisdiction in the ease. Consequently the court did not err iu refusing an injunction.

Judgment affirmed.


All the Justices concur.